 Case 1:20-cv-03274-VM Document 71 Filed 04/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
KDH CONSULTING GROUP LLC,          :
                                   :
                    Plaintiff,     :    20 Civ. 3274 (VM)
                                   :
     - against -                   :         ORDER
                                   :
ITERATIVE CAPITAL MANAGEMENT, LP, :
     et al.,                       :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

The parties are directed to submit a joint letter no later
than May 7, 2021 addressing the following in separate
paragraphs: (1) a brief description of the case, including
the factual and legal bases for the claim(s) and defense(s);
(2) any contemplated motions; (3) the prospect for
settlement; and (4) whether the parties consent to proceed
for all purposes before the Magistrate Judge designated for
this action. The parties are also directed to submit a
completed Case Management Plan.    The Case Management Plan
must provide that discovery is to be completed within four
months unless otherwise permitted by the Court. A model Case
Management Plan is available on the Court’s website:
https://nysd.uscourts.gov/hon-victor-marrero.

Submissions must be made in accordance with Judge Marrero’s
Emergency Individual Rules and Practices in Light of COVID-
19, available at the Court’s website.



SO ORDERED.

Dated:    New York, New York
          7 April 2021

                                     ___________________________
                                            Victor Marrero
                                              U.S.D.J.




                                 1
